Carleton Harris, Chief Justice. This appeal involves a judgment entered by the Union County Circuit Court against appellant, Pyramid Life Insurance Company, and in favor of Ralph L. Hamilton, appellee, in the amount of $110.75. The sole question on direct appeal is whether the company was liable for sick benefits under a policy that it had issued to Hamilton. The trial court, sitting as a jury, held against appellant, and from the judgment so entered comes this appeal. Appellee cross appeals, contending that the attorney’s fee awarded counsel for Hamilton was insufficient. We are unable to consider this appeal on its merits since Rule 9 (d) has not been complied with. On numerous occasions, this court has stated that we are not required to explore the transcript, but rather, that the duty rests upon an appellant to furnish this court such an abridgment of the record as will enable us to understand the matters presented. See Vire v. Vire. 236 Ark. 740, 368 S. W. 2d 265, and cases cited therein. In the present case, there is no abstract of the judgment, pleadings, or testimony, and only one section of the policy is mentioned, this appearing in appellant’s statement of. the case. The transcript covers over 80 pages, and in situations of this kind, we have heretofore uniformly affirmed the trial court’s decree or judgment. Appellee, on cross-appeal, asserts that the fee allowed appellee’s attorney in trial court ($100.00) was inadequate. Considering the amount of the judgment rendered, we cannot say that the trial court was in error in reaching this figure. For services rendered on this appeal, we feel that an additional $100.00 should be allowed. It is so ordered. Affirmed on both direct and cross-appeal.